DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Objections
Claims 6 and 15 are objected to because of the following informalities:  In claim 6 (line 11) and claim 15 (line 9), “time” should be replaced with -period-.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Govari, U.S. 2017/0181787 (hereinafter Govari).


With respect to claim 3, Govari teaches: wherein the memory of the operating console further stores instructions that, when executed by the processor, cause the processor to control the irrigation controller to set the irrigation flow rate by a ‘continuously variable’ amount (see 0038, 0057, Irrigation flow rate set by irrigation pump 28 is variable over the duration of a procedure, see 0084, method 49 Fig, 3B continuously feeds temperature and power input data to the processor which in turn controls the Irrigation pump 28).
With respect to claim 4, Govari teaches: wherein the memory of the operating console further stares instructions that, when executed by the processor, cause the processor to control the irrigation controller to set the irrigation flow rate to a value within a ‘continuous range’ (see 0038, 0058, processor 52 controls irrigation pump 28 to a flow rate value within a continuous range of 8-15 mL/min).
With respect to claim 5, Govari teaches: wherein the memory of the operating console further stores instructions that, when executed by the processor, cause the processor to control the irrigation controller to set the irrigation flow rate to an initial irrigation flow rate during a preablation time based on the target power and the target average temperature (see 
With respect to claim 6, Govari teaches: wherein the memory of the operating console further stores instructions that (memory in operating console Fig. 1 32), when executed by the processor (executed by processor Fig. 1 52), cause the processor to control the irrigation controller to set the Irrigation flow rate (control irrigation pump 38 to set the irrigation flow rate) to an adjusted flow rate during a power ramp up period after the preablation time (see 0051, 0033, flaw rate is a steady-state before ablation and as power increases flow rate is adjusted and increases), the adjusted flow rate being set based on: the target power: the target average temperature; the initial irrigation flow rate; a temperature slope during the preablation time, measured by the temperature sensor: a temperature slope during the power ramp uptime, measured by the temperature sensor: and a temperature rise measured since the start of ablation, measured by the temperature sensor. (see 0049, 0651, flow rate is based on target power and target average temperature, the temperature sensors Fig. 1 48, measure temperature prior to ablation and during cower increase as well as measuring the temperature during the ablation as seen in flow chart Fig. 3A using the technique found on Fig. 2).
With respect to claim 9, Govari teaches: wherein the target average temperature is set to increase linearly with respect to the target power (see 0048, 0045 Fig. 2 increasing power results in temperature increasing linearly).
With respect to claim 10, Govari teaches: A method for controlling a catheter ablation system comprising (see Abstract, 0036, Fig. 1 catheter ablation system 20): a catheter probe 

With respect to claim 12, Govari teaches: further comprising controlling the irrigation controller to set the irrigation flaw rate by a ‘continuously variable’ amount (see 0038, 0057, irrigation flow rate set by irrigation pump 28 is variable over the duration of a procedure, see 0084, method 49 Fig. 38 continuously feeds temperature and power input data to the processor which in turn controls the irrigation pump 28).
With respect to claim 13, Govari teaches: further comprising controlling the irrigation controller to set the irrigation flow rate to a value within a ‘continuous range’ (see 0038, 0058, processor 52 controls irrigation pump 28 to a flow rate value within a continuous range of 8-15 mL/min).
With respect to claim 14, Govari teaches: further comprising controlling the irrigation controller to set the irrigation flow rate to an initial irrigation flow rate during a preablation time based on the target power and the target average temperature (see 0049, based on target power and target average temperature, see O05, irrigation fluid pump 24 sets flow rate to a steady state prior to the start of ablation)
With respect to claim 15, Govari teaches: further comprising controlling the irrigation controller to set the irrigation flow rate to an adjusted flow rate during a power ramp up period after the preablation time (see 0051, 0033, flow rate is a steady-state before ablation and as 
With respect to claim 18, Govari teaches: wherein the target average temperature is set to increase linearly with respect to the target power (see 0048, 0049, Fig. 2 increasing power results in temperature increasing linearly).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govari in view of Subramaniam, U.S. 2010/0211070 (hereinafter Subramaniam).
With respect to claim 7, although Govari teaches all of the elements of claim 6 it fails to teach the memory using a proportional-integral-derivative. However, in the same field of endeavor Subramaniam teaches a tissue coagulation system with fluid irrigation (see Abstract, 0023 Fig. 1 10): wherein the memory of the operating console further stores instructions that, when executed by the processor, cause the processor to control the irrigation controller to set the irrigation flow rate using a proportional-integral-derivative control loop based on a current temperature measured by the temperature sensor and the target average temperature (see 0033, Fig. 1 fluid supply 300 controller 312 controls flow rate from the irrigation pump 308 based on current temperature and the target average temperature using a proportional integral derivative principle), Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date ta have modified the catheter ablation system of Govari with the proportional integral derivative principle for controlling fluid flow rate based on temperature feedback, as itis a known principle a controller may use to regulate an output or fluid flow based on an input or temperature data (0033). 
With respect to claim 16, although Govari teaches all of the elements of claim 15 it fails to teach the memory using 2 proportional-integral-derivative. However, in the same field of endeavor Subramaniam teaches a tissue coagulation system with fluid irrigation (Abstract 0023 Fig. 1 10): further comprising controlling the irrigation controller to set the irrigation . 

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govari in view of Shuichi, WO-2014132476-A1 (hereinafter Shuichi). 
With respect to claim 8, although Govari teaches all of the elements of claim 6, it fails to teach the target average temperature being constant with respect to the target power. However, in the same field of endeavor Shuichi teaches an ablation catheter with irrigation system (Shuichi see Abstract, Fig. 1 5): wherein the target average temperature is constant with respect to the target power (see 0037, the target temperature remains constant with respect to the power output). Therefore, it would have been obvious ta one of ordinary skill in the art before the effective filing date ta have modified the catheter ablation system of Govari with the target average temperature being a constant with respect to the target power of Shuichi in order to avoid excessive temperature increase during ablation when 
With respect to claim 17, although Govari teaches all of the elements of claim 15, it fails to teach the target average temperature being constant with respect to the target power. However, in the same field of endeavor Shuichi teaches an ablation catheter with irrigation system (Shuichi see Abstract, Fig. 15): wherein the target average temperature is constant with respect to the target power (see 0037, the target temperature remains constant with respect to the power output). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the catheter ablation system of Govari with the target average temperature being a constant with respect to the target power of Shuichi in order to avoid excessive temperature increase during ablation when power is increased by the user that may cause charring or damage to the tissue being ablated (Shuichi see 0045).

Response to Arguments
Applicant's arguments filed 15 September 2021 have been fully considered but they are not persuasive.  Regarding Applicant’s argument that Govari does not disclose the cited claim limitations, Examiner respectfully disagrees.  More specifically, Examiner maintains that the cited claims have been met (by Govari) as they are currently, due to the breadth of limitations such as “continuously adjustable” (i.e., able to be adjusted in real-time – note para 38 of Govari) and “based on” (see above rejections for complete interpretation).  Therefore, Examiner asserts that all of the claims are still met in view of the cited references, as can be seen above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794